Citation Nr: 0627020	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral tarsal 
tunnel syndrome, secondary to service-connected bilateral pes 
planus.

2. Entitlement to a disability rating higher than 50 percent 
for service-connected bilateral pes planus.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1945 to October 1945.  

In a decision, dated in June 2001, the Board of Veterans' 
Appeals (Board) denied service connection for bilateral 
tarsal tunnel syndrome, secondary to service-connected 
bilateral pes planus.  In May 2004, the veteran applied to 
reopen the claim.  In a rating decision in October 2004, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, denied the claim, which is now on appeal to 
the Board. 

In the February 2005 statement of the case, addressing the 
claim to reopen, the RO implicitly found the additional 
evidence new and material to reopen the claim and then denied 
the claim on the merits.  Even though the RO reopened the 
claim, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of how the RO ruled.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  For this reason, the issue as 
been restyled as shown on the first page of the decision. 

The veteran's motion to advance the case on the Board's 
docket has been granted.  38 C.F.R. § 20.900(c) (2005). 

In July 2004, the RO sent the veteran pre-adjudication VCAA 
notice on the application to reopen the claims of service 
connection for disabilities of the shoulders and back and on 
the claim of service connection for heart disease.  As the 
claims have not been adjudicated by the RO, the claims are 
referred to the RO for appropriate action.  

As a result of the Board's decision in this matter, the claim 
of service connection for bilateral tarsal tunnel syndrome is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1. In June 2001, the Board denied service connection for 
bilateral tarsal tunnel syndrome secondary to service-
connected bilateral pes planus.  

2. The additional received since the June 2001 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3. The current 50 percent rating for service-connected 
bilateral pes planus is the maximum schedular rating allowed 
for the disability; and the factors warranting consideration 
of an extraschedular rating are not shown. 


CONCLUSIONS OF LAW

1. The June 2001 Board decision denying service connection 
for bilateral tarsal tunnel syndrome secondary to service-
connected bilateral pes planus is final.  38 U.S.C.A. 
§ 7104(b) (West 2002). 

2. The additional evidence presented since the Board's June 
2001 decision is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3. The criteria for a rating higher than 50 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §4.71a, Diagnostic Code 5276 
(2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.
Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

On a claim to reopen, the VCAA requires notice of the 
evidence needed to reopen the claim as well as the evidence 
to establish the underlying benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the claim is 
reopened, there is no possibility of prejudice to the 
veteran, regarding VCAA notice.

On the claim for increase, the VCAA notice requirements apply 
to all five elements of a service connection claim.  The five 
elements are: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet.App. 
473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter 
dated in July 2004.  The notice included the type of evidence 
needed to substantiate the claim for increase for pes planus, 
that is, evidence of an increase in severity.  The veteran 
was notified that VA would obtain VA records and records of 
other Federal agencies, and that he could submit private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The notice 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the degree of disability assignable for 
the claim for increase for pes planus was not provided, as 
the claim for increase is the issue on appeal, other 
statutory and regulatory provisions were applied to ensure 
that the veteran received the proper notice as to the rating 
for pes planus in the statement of the case as required by 
38 U.S.C.A. § 7105(d).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the veteran was afforded 
a VA examination.  As there is no indication of the existence 
of additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 

For the above reasons, the requirements of the VCAA have been 
met. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

In June 2001, the Board denied the veteran's claim of service 
connection for bilateral tarsal tunnel syndrome because the 
condition was not proximately due to or the result of 
service-connected bilateral pes planus, and the decision is 
final.  38 U.S.C.A. § 7104(b). 

In May 2004, the veteran petitioned the RO to reopen the 
claim.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

As the most recent denial of the claim was by the Board in 
its decision in 2001, the Board must determine if new and 
material evidence has been presented to reopen the claim.  38 
U.S.C.A. § 5108.

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Evidence Previously Considered 

In July 1998, electromyography (EMG) by VA revealed bilateral 
tarsal tunnel syndrome. 

On VA examination in September 1999, the VA examiner 
expressed the opinion that the veteran had peripheral 
neuropathy, manifested by bilateral tarsal tunnel syndrome, 
which was unrelated to pes planus. 

Additional Evidence 

In May 2004, VA conducted an EMG study, which was interpreted 
as evidence of both bilateral tarsal tunnel syndrome and 
sensory/motor peripheral neuropathy of the legs.  In July 
2005, VA records disclose an assessment of tarsal tunnel 
syndrome secondary to severe pes planus. 

The additional evidence, relating bilateral tarsal tunnel 
syndrome to other than peripheral neuropathy, and a nexus 
between bilateral tarsal tunnel syndrome and 
service-connected bilateral pes planus, pertains to 
unestablished facts necessary to substantiate the claim, 
namely, evidence of an etiology other than peripheral 
neuropathy for bilateral tarsal tunnel syndrome and a nexus 
between bilateral tarsal tunnel syndrome, unrelated to 
peripheral neuropathy, and service-connected bilateral pes 
planus.  As the evidence is new and material, it raises a 
reasonable possibility of substantiating the claim and serves 
to reopen the claim.  38 C.F.R. § 3.156(a). 

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In a November 1945 rating decision, the RO granted service 
connection for bilateral pes planus and assigned an initial 
rating of 10 percent.  In a May 1948 rating decision, the RO 
increased the rating to 30 percent, and in a March 1983 
rating decision increased the rating to 50 percent under 
Diagnostic Code (DC) 5276.  The 50 percent rating has 
remained in effect and unchanged since then. 

The current claim for increase was received in May 2004. 

VA records, dated in July 2004, disclose that the veteran had 
a complete collapse of the midfoot bilaterally upon weight 
bearing and decreased medial arch bilaterally.  In July 2005, 
the veteran complained of calluses. 

On VA examination in August 2004, the veteran was wearing a 
reinforced leather orthotic ankle supports on both ankles.  
The Achilles tendons were in a valgus deformity.  X-rays 
showed pes planus, but otherwise the feet were normal.

Under DC 5276, a 50 percent rating, which is the maximum 
schedular rating for the disability, equates to pronounced 
pes planus with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the Achilles tendon on manipulation, not 
improved by orthopedic shoes or appliances.  As the veteran 
is currently receiving the maximum schedular rating for pes 
planus, there is no legal basis for a schedular rating higher 
than 50 percent. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 

For the reasons expressed above, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating higher than 50 percent for bilateral pes planus.  38 
U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been presented, the claim of 
service connection for bilateral tarsal tunnel syndrome, 
secondary to service-connected bilateral pes planus, is 
reopened; to this extent only the appeal is granted. 

A rating higher than 50 percent for bilateral pes planus is 
denied.


REMAND

As the veteran has submitted medical evidence supporting his 
claim of service connection for bilateral tarsal tunnel 
syndrome, secondary to service-connected pes planus, and as 
the evidence of record is insufficient to decide the claim on 
the merits, further evidentiary development is required.  
Under the duty to assist, the claim of service connection is 
REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).   

2. Schedule the veteran for a VA 
examination by a podiatrist to determine 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that any current 
bilateral tarsal tunnel syndrome is 
etiologically related to service-
connected pes planus.  The claims file 
must be made available to the examiner 
for review.

The examiner is asked to comment on the 
EMG findings in July 1998 and May 2004 as 
to whether the findings support separated 
disabilities, that is, whether the 
veteran has tarsal tunnel syndrome due to 
pes planus or tarsal tunnel syndrome as a 
manifestation of peripheral or some other 
etiology. 

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

3. After the above development, adjudicate 
claim.  If the claim is denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the Board.  




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


